Citation Nr: 1547030	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected disabilities.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971, to include service in the Republic of Vietnam.  He was awarded the Bronze Star.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran and his wife testified at hearings before a Decision Review Officer (DRO) in April 2010 and May 2011.  Transcripts of the hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's increased rating claims, in September 2015 the Veteran reported that additional records are still outstanding.  He receives care at the Macomb County Vet Center and feels these records are relevant.  In addition, the Veteran's representative suggested that a new examination was needed to determine the current severity of his PTSD and hearing loss.  

Regarding the Veteran's service connection claim for erectile dysfunction, as VA will obtain the Veteran's outstanding medical records, which may contain evidence regarding the etiology of his erectile dysfunction, this claim is also being remanded for further consideration.

Accordingly, the case is REMANDED for the following action:

1.  Seek to obtain the treatment records from the Macomb County Vet Center.
 
 2.  After seeking to obtain any outstanding medical records, schedule the Veteran for a VA psychiatric examination to assess the nature and severity of his service connected PTSD.

3.  Schedule the Veteran for a VA audiological evaluation.

 4.  After the requested development is completed, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




